DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2014/0092836 to Park et al. (hereinafter “Park”)) does not disclose, with respect to claim 1, in response to successfully detecting the first control information in the first control channel candidate set corresponding to the first control resource set, detecting, by the terminal device, second control information in a second control channel candidate set corresponding to the second control resource set, wherein a sum of a size of the first control channel candidate set and a size of the second control channel candidate set is not greater than a first threshold as claimed.  Rather, Park teaches receiving, by a terminal device, first configuration information and second configuration information from a base station, wherein the first configuration information comprises information about a first control resource set, and wherein the second configuration information comprises information about a second control resource set (“each EPDCCH set configuration information may be configured with information elements (IEs) such as (i) assignment information on a group of PRBs forming a corresponding EPDCCH set” in [0047]).  The same reasoning applies to claim 7 mutatis mutandis.  The prior art in the record also does not disclose, with respect to claim 13, the first base station sending first control information to the terminal device in a first control channel candidate set corresponding to the first control resource set; and the second base station sending second control information to the terminal device in a second control channel candidate set corresponding to the second control resource set, wherein a sum of a size of the first control channel candidate set and a size of the second control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414